DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reusable ampule holder” recited in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. While a “re-usable ampule syringe holder” is disclosed in paragraph 0022 of the specification, there is no indication as to how to interpret the structure of said re-usable ampule syringe holder.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9, 11-13, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Erikson (US 5603695) in view of Jansen (US 5890610).
Regarding claim 1, Erikson discloses a vial 10 for compounding liquid medicaments (fig. 1, cartridge 10 includes buffering solution B and therefore serves as a vial, see col. 3, lines 5-29), comprising:
a housing (fig. 3, entire cartridge over carpule 22 as the housing, see annotated fig. 3 below) comprising: 
an open end (see annotated fig. 3 below); 
a closed end (see annotated fig. 3 below); and 
a chamber disposed between the open end and the closed end (see annotated fig. 3 below); 
a displaceable stop mechanism or stopper 38 disposed within the chamber adjacent to the closed end (fig. 3, “stop mechanism 38”, col. 3, lines 5-29, “When the cartridge is pushed in the direction of the arrow 40 the stop mechanism 38 moves to the position shown in the dotted lines in fig. 3 abutting the seal 18” NOTE: therefore, the stopper is displaceable); 
an injection needle 20 passing through the stopper 38 and extending within the chamber from the stopper 38 toward the open end (fig. 3, needle 20, see col. 3, lines 5-29) , wherein the needle comprises a penetrating end 20b disposed within the chamber (fig. 3, end 20b of the needle going through rubber membrane 28 of ampoule, see col. 3, lines 5-29); and 
a first liquid medicament B retained within the housing between the stopper 38 and the closed end (fig. 3, buffering solution B between stopper 38 and closed end shown in annotated fig. 3 below).

    PNG
    media_image1.png
    767
    763
    media_image1.png
    Greyscale

Erikson fails to teach a removable cap disposed adjacent to the open end and configured to seal the chamber.
However, Jansen teaches a connector assembly for mixing drugs (col. 4, lines 40-46, “connector assembly 10 functions to safely seal lyophilize vial 12 for mixing with lyophilized drug 26 and forming a drug solution”) comprising a removable cap 50 disposed adjacent to an open end and configured to seal a chamber (fig. 9, “removable safety cap 50” adjacent to open end of fluid transfer device 100 configured to seal a chamber defined by protective shield 108, see col. 5, lines 42-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Erikson by adding a removable cap disposed adjacent to the open end and configured to seal the chamber, as taught by Jansen, for the purpose of providing a suitable cap that can maintain the sterility of the device before usage and prevent contamination (see Jansen, col. 5, lines 42-61, “sealing ribs 60 which come into contact with sidewall 33 of collar 30 when cap 50 is placed thereover to enhance sterility maintenance of the various components, such as the fluid transfer device, located within shield wall 56”).  
Regarding claim 2, Erikson discloses wherein the vial is configured as a single use vial (col. 2, lines 7-10, “and is designed for a single usage and then discarded”)
Regarding claim 3, wherein the housing is configured to receive a carpule or ampule  22 filled with a second liquid medicament (fig. 3, carpule 22 filled with local anesthetic LA inside housing of vial, see col. 3, lines 1-4)
Regarding claim 4, Erikson discloses wherein the first liquid medicament B is sodium bicarbonate (claim 3, “wherein said buffering solution is sodium bicarbonate”)
Regarding claim 6, Erikson discloses wherein the first liquid medicament is sodium bicarbonate (claim 3, “wherein said buffering solution is sodium bicarbonate”), but is silent to wherein the concentration ranges from 1.0% to 10.0%.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sodium bicarbonate in Erikson to have a concentration ranging from 1.0% to 10.0%  for the purpose of providing a suitable concentration of sodium bicarbonate that can properly alkalize the lidocaine (see abstract), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 223. 
Regarding claims 7, Erikson discloses the first liquid medicament which inherently has a volume but is silent to wherein a volume of the first liquid medicament ranges from 0.1 mL to 1.0 mL
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Erikson such that the volume of the first liquid medicament ranges from 0.1 mL to 1.0 mL for the purpose of providing a suitable amount of sodium bicarbonate to alkalize the lidocaine (see abstract) that would vary depending on the concentration of the sodium bicarbonate, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 223.
Regarding claim 8, Erikson discloses the first liquid medicament which inherently has a volume but is silent to wherein a volume of the first liquid medicament is 0.15 mL
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Erikson such that the volume of the first liquid medicament is 0.15 mL for the purpose of providing a suitable amount of sodium bicarbonate to alkalize the lidocaine (see claim 4), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980)
Regarding claim 9, Erickson discloses wherein the second liquid medicament LA is an anesthetic (fig. 3, “local anesthetic LA”, col. 3, lines 1-4) and is selected from lidocaine (claim 4, “wherein said local injection medication is lidocaine”)
Regarding claim 11, Erickson discloses wherein the penetrating end 20b of the needle 20 is disposed within the chamber at a position to prevent an accidental needle stick to a user (fig. 3, needle end 20b of needle 20 is within the chamber, see col. 2, lines 44-60 “It should be apparent that the skirt 14 which surrounds the needle 20 functions as a safety feature protecting the user from accidental injury by the needle.”)
Regarding claims 12-13, Erikson, as modified by Jansen, discloses wherein at least a portion 60 of the cap 50 comprises a compliant material, wherein the compliant material is rubber (see Jansen, fig. 4, sealing tibs 60 of cap 50, col. 5, lines 42-61, “Sealing ribs 60 can be configured from various visco-elastic materials, such as rubber products”)
Regarding claim 16, Erikson discloses a system for compounding liquid medicaments (abstract), comprising:
a vial 10 (fig. 1, cartridge 10 includes buffering solution B and therefore serves as a vial, see col. 3, lines 5-29) comprising: 
a housing comprising (fig. 3, entire cartridge over carpule 22 as the housing, see annotated fig. 3 below) comprising: 
an open end (see annotated fig. 3 below);
a closed end (see annotated fig. 3 below); and 
a chamber disposed between the open end and the closed end (see annotated fig. 3 below); 
a displaceable stopper 38 disposed within the chamber adjacent to the closed end (fig. 3, “stop mechanism 38”, col. 3, lines 5-29, “When the cartridge is pushed in the direction of the arrow 40 the stop mechanism 38 moves to the position shown in the dotted lines in fig. 3 abutting the seal 18” NOTE: therefore the stopper is displaceable, also see annotated fig. 3 below);  the displaceable stopper defining a dispensing portion of the 19 108047462.1 0081500-00301chamber that is on a side of the displaceable stopper 38 toward the open end (fig. 3, area underneath stopper 38 towards open end dispenses fluid through needle 20) and a medicament portion 12 of the chamber that is on an opposing side of the displaceable stopper 38 toward the closed end (fig. 3, enclosed chamber 12 with buffer B, col. 2, lines 44-60); 
a hollow needle 20 passing through the stopper 38 and extending from the medicament portion of the chamber toward the open end, wherein the needle extends from the displaceable stopper into the dispensing portion of the chamber (fig. 3, needle 20 that allows buffer B to flow extending from stop mechanism 38, claim 1, “hollow needle means”); 
and a first liquid medicament B retained within the medicament portion of the chamber within the housing between the stopper and the closed end (fig. 3, buffer B within enclosed chamber 12 between stop mechanism 38 and closed end, see col. 2, lines 44-60); and 
a carpule or ampule 22 comprising a second liquid medicament LA (fig. 3, carpule 22 with localized anesthetic LA, see col. 3, lines 1-4)

    PNG
    media_image1.png
    767
    763
    media_image1.png
    Greyscale

Erikson fails to teach a removable cap disposed adjacent to the open end and configured to seal the chamber.
However, Jansen teaches a connector assembly for mixing drugs (col. 4, lines 40-46, “connector assembly 10 functions to safely seal lyophilize vial 12 for mixing with lyophilized drug 26 and forming a drug solution”) comprising a removable cap 50 disposed adjacent to an open end and configured to seal a chamber (fig. 9, “removable safety cap 50” adjacent to open end of fluid transfer device 100 configured to seal a chamber defined by protective shield 108, see col. 5, lines 42-61).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Erikson by adding a removable cap disposed adjacent to the open end and configured to seal the chamber, as taught by Jansen, for the purpose of providing a suitable structure that can maintain the sterility of the device before usage and prevent contamination (see Jansen, col. 5, lines 42-61, “sealing ribs 60 which come into contact with sidewall 33 of collar 30 when cap 50 is placed thereover to enhance sterility maintenance of the various components, such as the fluid transfer device, located within shield wall 56”).
Regarding claim 17, Erikson discloses wherein the ampule 22 comprises a septum 28 (fig. 3, rubber membrane 28 of carpule 22), wherein the ampule 22 is receivable within the chamber (fig. 3, carpule 22 is within chamber), wherein the septum 28 is puncturable by a penetrating end 20b of the needle 20 (fig. 3, needle end 20b puncturing rubber membrane 28), and wherein the first liquid medicament B is injectable into the ampule 22 through the needle (col. 3, lines 5-29, “so that the buffering solution B enters the carpule 22 having the local anesthetic therein”)
Regarding claim 19, Erikson discloses wherein the vial is configured as a single use vial (col. 2, lines 7-10, “and is designed for a single usage and then discarded”)
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Erikson in view of Jansen, and in further view of Just (US 20130110039)
Regarding claim 5, Erikson discloses that the first liquid medicament is sodium bicarbonate and  fails to teach wherein the first liquid medicament is epinephrine.
However, Erikson teaches that a second liquid medicament mixed with the first liquid medicament is lidocaine (claim 4, “wherein said local injection medication is lidocaine and said buffering solution is sodium bicarbonate”), and Just further teaches that mixing lidocaine and epinephrine to create an improved anesthetic is well known in the art (paragraph 0006, “Lidocaine sets quickly and may conventionally be combined with a small amount of epinephrine (adrenalin) to produce profound anesthesia for several hours”.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the sodium bicarbonate disclosed in Erikson with epinephrine, as suggested by Just, for the purpose of providing an alternative functionality to the device in order to mix lidocaine and epinephrine to create an improved anesthetic mixture (see Just, paragraph 0006), and since the mechanical functionality of the device disclosed in Erikson would not be altered (i.e., it would mix two compounds together in the sameoperational intended used).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Erikson in view of Jansen, and in further view of Cima (US 20030068614)
Regarding claim 10, Erikson discloses that the second liquid medicament is lidocaine and fails to teach wherein the second liquid medicament is tramadol ??
However, Erikson teaches wherein lidocaine is an example anesthetic combined with sodium bicarbonate (claim 4, “said local injection medication is lidocaine and said buffering solution is sodium bicarbonate”), and Cima teaches that medicine such as tramadol used as an analgesic (paragraph 0097,  “examples of suitable pharmaceuticals include, but are not limited to…. analgesics such as tramadol…and …anesthetics, such as … lidocaine”) also has to be combined with sodium bicarbonate (paragraph 0104, “when the active component is a pharmaceutical… at least one additional component(s) is an excipient… examples of suitable excipients include… alkalizing components, such as diethanolamine, potassium citrate, and sodium bicarbonate”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the lidocaine disclosed in Erikson with tramadol, as suggested by Cima, for the purpose of providing a suitable pharmaceuticals that is used for a analgesic application as a means for pain relief (paragraph 0097)  without the loss of consciousness .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Erikson in view of Jansen, and in further view of Tashjian (WO 2019015775)
Regarding claim 14, Erikson fails to teach wherein the housing further comprises a flange adjacent to the closed end.
However, Erikson already teaches a closed end (see annotated fig. 3 above), and Tashjian teaches a drug mixing device (abstract) wherein the housing comprises a flange 103 adjacent to an end (fig. 2, flanged base 103 on end closed with inner support 150, paragraph 83, “Firstly, the flanged base 103 assists in the stability of the outer housing 102, thereby the drug mixing device 100 when the drug mixing device 100 when the device is stood upright on a surface (such as a workbench) during use or during storage”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Erikson to add a flange adjacent to the closed end of the housing, as taught and suggested by Tashjian, for the purpose of providing a suitable structure that allows for the device to be stabilized during storage (see Tashjian, paragraph 83), thereby assisting in preventing the device from falling when stored.
Claim 15 is rejected under 35 U.S.C. over Erikson in view of Jansen, and in further view of Stepovich (US 20120291909)
Regarding claim 15, Erikson  discloses a closed end (see annotated fig. 3 above), but fails to teach wherein the housing further comprises a vent chamber disposed adjacent to the closed end, and a vent needle in fluid communication with the chamber and the vent chamber.
However, Stepovich teaches a fluid transfer device (abstract) with a vent chamber 62 disposed adjacent to an end (fig. 2B, absorptive mass 58 within liquid transfer connector 30, and fig. 3B, wherein the plunger 58 has interior void for vented fluid to enter, see paragraph 0029) and a vent needle 48 in fluid communication with the chamber 38 that holds the receiving ampule (fig. 2B, exhaust needle within 48 attachment receptacle 38, fig. 2A, container of recipient liquid 56 within chamber of connector 30, see paragraph 0024, see annotated fig. 2A of Stepovich and fig. 3 of Erikson below) and the vent chamber 62 (fig. 3B, end of exhaust needle within void 62).

    PNG
    media_image2.png
    303
    749
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    754
    504
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed in Erikson to include a vent chamber disposed adjacent to the closed end, and a vent needle in fluid communication with the chamber and the vent chamber, as taught and suggested by Stepovich, for the purpose of providing a suitable means of transferring and capturing excess medication from the closed container such that the risk of leakage is reduced or eliminated (see Stepovich, paragraph 0009).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Erikson in view of Jansen, and in further view of Sak (US 5501670)
Regarding claim 18, , Erikson fails to teach wherein the system further comprises a reusable ampule holder.
However, Sak teaches a syringe system in use with a disposable medicine cartridge (abstract) comprising a reusable ampule holder 105 (fig. 2, chamber 105 for receiving a disposable medicant cartridge, see col. 5, lines 28-34)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed the invention to modify the system disclosed in Erikson to include a reusable ampule holder, as taught by Sak, for the purpose of providing a suitable means of injecting the medicament within the carpule into a patient (see Sak, col. 4, lines 21-37)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robinson (US 20020068896) teaches a reconstituting device for injectable medication
Haber (US 5112307) teaches a re-usable syringe that uses a carpule with a disposable sleeve
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785